Citation Nr: 0317553	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  01-06 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel





INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.  

This matter arises from a May 2000 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam Conflict.

3.  Porphyria cutanea tarda is attributable to the veteran's 
service in the Republic of Vietnam.


CONCLUSION OF LAW

Service connection for porphyria cutanea tarda is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 


claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 
but not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was issued a statement of the case, as well as 
a supplemental statement of the case, that informed him of 
the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, he 
was provided adequate notice as to the evidence needed to 


substantiate his claim.  He also was given an opportunity to 
submit additional evidence in support of his claim.  As such, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed with respect to 
the issue on appeal.  Moreover, in view of the decision that 
follows, any necessity for further compliance with the VCAA 
is moot.

II.  Service Connection for Porphyria Cutanea Tarda

The veteran contends that he developed porphyria cutanea 
tarda as a result of exposure to herbicides while serving in 
the Republic of Vietnam.  In this regard, service connection 
shall be granted for disability resulting from disease or 
injury contracted in the line of duty during active military 
service.  See 38 U.S.C.A. § 1110.  Generally, to establish 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain 
instances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  If there is no evidence of a chronic condition 
during service, or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303.  
However, service connection may also be granted for any 
disease diagnosed after discharge, when the evidence of 
record establishes that the disease was incurred in service.  
Id.  Parenthetically, for claims involving exposure to a 
herbicide, the law provides that veterans who served on 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975, (known as the Vietnam Era), shall be 
presumed to have been exposed to a herbicide agent during 
service.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.309,  Among the diseases deemed to be 
associated with herbicide exposure is porphyria cutanea 
tarda.  See 38 C.F.R. § 3.309(e).

In order to establish service connection by way of 
presumption based upon herbicide exposure, porphyria cutanea 
tarda must have become manifest to a degree 


of 10 percent or more within one year following the veteran's 
discharge from military service, unless the medical evidence 
of record otherwise establishes a nexus between that disorder 
and exposure to herbicides.  It is within the foregoing 
context that the veteran's claim must be examined.  

The facts in this case are as follows.  The veteran had 
active military service from December 1964 to December 1967, 
and this included a tour of duty in the Republic of Vietnam 
during the Vietnam Era.  His service medical records are 
negative for a diagnosis of porphyria cutanea tarda during 
military service.  Similarly, records of his medical 
treatment do not establish the presence of that disability 
within one year following military service.  

During VA medical treatment conducted in February 2000, 
porphyria cutanea tarda was diagnosed.  However, the 
examining physician did not offer an opinion regarding the 
etiology of that disability.  

In order to clarify the record, the veteran was given a VA 
dermatological examination in March 2001.  The examining 
physician noted the veteran's military history, to include 
his service in Vietnam, and after examining the records of 
the veteran's medical treatment post service, the examiner 
concluded that (1) the veteran had a definite history of 
exposure to herbicides while serving in the Republic of 
Vietnam, (2) the veteran had recurrent skin problems in warm 
weather more than any other time of the year, and that this 
consisted of vesicles and blisters on the forehead, dorsum of 
the forearms and hands, and (3) that he had been diagnosed as 
suffering from porphyria cutanea tarda.  Although the 
examiner did not specifically indicate as much, his reasoning 
appears to indicate that he believed that the veteran's 
porphyria cutanea tarda was related to his exposure to 
herbicides while serving in the Republic of Vietnam, 
notwithstanding that this disability was first definitively 
diagnosed many years following the veteran's discharge from 
military service.  Of note is that there is no medical 
opinion to the contrary.  



In view of the foregoing, the Board believes that service 
connection is warranted for the disability claimed.  As 
previously indicated, service connection may be granted for 
chronic disability even though there is no evidence of such 
disability during service if the medical evidence of record 
establishes a nexus between the disability and military 
service.  See Pond, 12 Vet. App. At 346.  Such is the case in 
the instant appeal.  In reaching this conclusion, all 
reasonable doubt has been resolved in favor of the veteran.  
See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for porphyria cutanea tarda is granted, 
subject to the laws and 
regulations governing the payment of monetary benefits.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

